Citation Nr: 0843757	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  04-14 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel




INTRODUCTION

The veteran had active service from October 1954 to September 
1958, with subsequent service in the U.S. Navy Reserve until 
April 1966.  The veteran also had service in the U.S. Air 
Force Reserve from May 1975 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In a July 2005 decision, the Board 
remanded the claims for further development.  The RO 
completed the requested development, readjudicated the 
claims, and returned the claim to the Board for further 
review.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The evidence of record fails to relate the veteran's 
colon cancer to service.

2.  The evidence of record fails to relate the veteran's 
diabetes mellitus to service.

3.  The evidence of record fails to relate the veteran's 
psychiatric disability to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for colon cancer have 
not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for diabetes mellitus 
have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  The criteria for service connection for a psychiatric 
disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, the veteran was provided with notice by 
letters dated August 2005 and May 2006 issued after the Board 
remanded the claim.  The veteran's claim was subsequently 
readjudicated, as reflected by a February 2008 supplemental 
statement of the case.  Likewise, the veteran has been 
represented by a Service Organization throughout the claims 
process.  Under these circumstances, it is apparent that a 
reasonable person, such as the veteran, would know what was 
necessary to substantiate his claim, such that the notice 
errors in this case are harmless.  

With respect to the duty to assist, the veteran's active and 
reserve service medical records, private treatment records, 
and VA treatment records have been obtained, and the veteran 
has not identified any record not obtained.  The veteran was 
offered the opportunity to testify at a hearing before the 
Board, but he declined.  Moreover, because no competent 
evidence links the claimed disabilities to service, a VA 
examination/medical opinion is unnecessary.  

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  
Service connection may also be granted for a disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  38 U.S.C.A. §§ 101(22)-(24), 106(d), 
1110; 38 C.F.R. § 3.6(c), (d), 3.303.

Colon Cancer

The veteran contends that his training for Operation Desert 
Storm at Warner Robins Air Force Base caused his colon 
cancer.  

The veteran's service medical records from his active and 
reserve Navy service and reserve Air Force service contain no 
references to treatment for or a diagnosis of colon cancer.  

The veteran's VA treatment records reflect that he was 
diagnosed with colon cancer when he underwent a colonoscopy 
in November 2000, and he had related surgery that same month.  
However, while the veteran is currently diagnosed with colon 
cancer, there is no suggestion in the veteran's medical 
records that this condition, is attributable to his in-
service experiences.  Accordingly, because no evidence has 
been presented linking the veteran's colon cancer to service, 
service connection is denied.

Diabetes Mellitus

The veteran contends that his training for Operation Desert 
Storm at Warner Robins Air Force Base caused diabetes 
mellitus.  

The veteran's active and reserve medical records contain no 
treatment for or diagnosis of diabetes mellitus.  The 
veteran's Navy and Air Force medical examination reports 
reflect that the veteran's endocrine system was consistently 
found to be normal, and his urinalysis tests were negative 
for sugar.  The veteran also denied ever having sugar in his 
urine in his reports of medical history.  

The veteran's VA and private treatment records reflect that 
he was diagnosed with diabetes in approximately 1995, as 
reflected by a June 2001 private treatment noting that the 
veteran had diabetes for the past six years.  An October 1996 
VA treatment record reflects a consultation regarding the 
veteran's diabetic medications, and subsequent VA treatment 
records note the veteran's diagnosis of non-insulin dependent 
diabetes mellitus.  

While the medical evidence reflects that the veteran is 
currently diagnosed with diabetes mellitus, there is no 
indication that the veteran's diabetes mellitus began in or 
is related to service.  Moreover, the veteran does not 
contend nor does the evidence reflect that the veteran had 
herbicide exposure in service that caused his diabetes 
mellitus.  Accordingly, because no evidence relating the 
veteran's condition to service has been presented, service 
connection is denied.  

Psychiatric Disorder

The veteran contends that his nervous disorder, manifested by 
severe depression and nightmares, is attributable to his 
service in Guam, during which he was attached to the medical 
unit and helped treat Korean War veterans.

The veteran's DD-214 form reflects that the veteran attended 
Naval Hospital Corps School and that his related civilian 
occupation was as a physician's assistant.

The veteran's Navy active service medical records are void of 
any psychiatric treatment or diagnosis, and the veteran's 
psychiatric state was noted to be normal on his active 
service separation physical examination.  Subsequent Navy and 
Air Force reserve medical records reflect that the veteran's 
psychiatric state was found to be normal and that the veteran 
denied depression, excessive worry, or nervous trouble of any 
sort in his reports of medical history until 1990.  A 
September 1990 Air Force reserve periodic physical 
examination notes that although the veteran's psychiatric 
state was found to be normal, a notation of possible paranoid 
schizophrenia was noted after the veteran reported a number 
of psychiatric illnesses on his report of medical history.  A 
corresponding treatment record notes that the veteran's prior 
medical history contained no reference to any psychiatric 
problems, yet the veteran was currently reporting having 
hallucinations.  Accordingly, the veteran was declared unfit 
for world-wide duty and informed that he was to seek a 
psychiatric evaluation at his own expense and return the 
results for further evaluation.  An October 1990 letter from 
a private psychiatrist reflects an assessment of dysthymic 
disorder.  An Air Force psychiatric evaluation report dated 
in January 1991 reflects that the veteran claimed he had 
mistakenly reported a history of PTSD, paranoid 
schizophrenia, and having hallucinations.  During the 
evaluation, the veteran denied ever being depressed and 
stated that he disagreed with his private psychiatric 
assessment of dysthymic disorder.  The veteran excused his 
earlier reports of psychiatric problems to his fatigue at the 
time of the exam, and the psychiatrist concluded that the 
veteran had no Axis I diagnosis.

The veteran's VA treatment records reflect that in March 1996 
the veteran reported having been depressed for a number of 
years; however, a July 1998 record reflects a negative 
depression screening.

The veteran's private treatment records reflect that he 
sought treatment for anxiety and depression in March, May, 
and July of 2000 and January and June of 2002.  A July 2000 
private treatment record notes that the veteran was 
continuing to have work-related stress.  The January 2002 
treatment record also reflects the veteran's prescriptions 
for Xanax, Zoloft, and Wellbutrin. 

There is no evidence linking any psychiatric disorder that 
the veteran may have to service.  While the veteran reported 
psychiatric conditions during a periodic reserve physical 
examination, he later retracted those reports and denied 
having any psychiatric symptomology.  Likewise, merely 
documenting the presence of an illness in the report of a 
periodic examination conducted by the Air Force Reserves, 
does not in any way establish the onset of disability during 
a period of active duty for training or inactive duty 
training.  Further, the veteran's subsequent complaints of 
depression and anxiety were in 2000, years after he left 
service, and the private treatment records reflecting his 
complaints of depression and anxiety attribute his symptoms 
to his reported work-related stress.  Accordingly, because no 
evidence relating the veteran's psychiatric condition to 
service has been presented, service connection is denied.  



ORDER

Service connection for colon cancer is denied.

Service connection for diabetes mellitus is denied.

Service connection for a psychiatric disorder is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


